Title: To George Washington from Major General Robert Howe, 6 August 1779
From: Howe, Robert
To: Washington, George


        
          Dear Sir
          Camp at Keelers Hill, Lower Salem [N.Y.]Augt 6th 1779.
        
        Intelligence making it probable that a party of the Enemy might be surprized within their lines, thirty five of Moylans and ten of Sheldons Light Dragoons, with forty Infantry and about fifty Militia Horses were appointed for this command, with Orders to carry the enterprize into execution, if on approaching the Enemy it was found practicable—Lieutenant Colonel White of Moylans conducted this affair with a conduct and spirit much to his honor. He got within the enemy’s lines by Midnight and proceeded near two Miles beyond Delancey’s Bridge without discovery, and tho’ he did not meet with the party he was sent to surprise, he brought off sixteen prisoners, two

or three Negroes, upwards of thirty Horses, a few Arms, some Accoutrements, and many other things of Value. He had got on this side of New Rochelle on his return, where, about Day Break he was charged with Spirit by a strong Body of Horse, who fell on our Rear—they were received and opposed with a resolution truly commendable. But superior numbers made it necessary for our Cavalry to retire a little, that the fire of the Infantry might operate. The sudden attack of the Enemy and the nature of the ground, gave this Corps no time to take a situation very favorable, but they sustained the attack with firmness, and by a well directed fire checked the enemy, untill the Cavalry was again got in order. The engagement then recommenced between the Horse, while the Infantry took a more defensible position, Tho’ our Cavalry exerted themselves as much as possible they were again obliged to retire—when the Infantry gave the Enemy another severe check. But thier numbers every moment encreasing, it was thought proper to order the Infantry to retire to a Wood, where they could defend themselves with effect, and their Retreat be made good. Our Horses retired by the Road which led to Horseneck; the Enemy hung for sometime upon their Rear, and smart Encounters between small parties frequently happened in which we constantly had the advantage. The Enemy gave over the contest about four Miles from Byram Bridge, and our Cavalry proceeded to Horseneck. Sometime after they appeared on Sniffens Hill, where, for particular Reasons, I wish they had continued a little longer.
        I think Lt Colo. White a valuable Officer and take pleasure in again expressing how highly I approve his conduct. The Officers and Men of the Cavalry behaved with a Gallantry and Spirit truly laudable. Capt. Pope of the Infantry and the Officers and Men of his command are mentioned by those of the Cavalry in a manner demonstrative of their Merit and expressive of the Gratitude of the Horse for the support they afforded them.
        The enemy without doubt, suffered a good deal. Lieut. Gill counted fourteen Men lying on the Feild at one place of action—and more must have fallen at other places. The Officers of the parties I sent out after the Enemy, when I found them retiring, learnt of the Inhabitants that they acknowledged thier loss (in proportion to the numbers engaged) considerable. Of the Horse on our side three Men only are wounded, and they so slightly that they are now on duty. Of the Infantry I have as yet had no return, but understand from Capt. Pope that two only are killed. We did not lose an Horse, and had but three or four wounded—four of the Enemy’s were taken in the Action. proper Returns shall be transmitted your Excellency, the moment I receive them.
        
        Upon the whole I think this a clever little Affair, and flatter myself it will meet, Sir, with your approbation. I have the honor to be with the greatest Respect Yr Excellency’s most obt Servt
        
          Robert Howe.
        
        
          P.S. I have ordered the things taken to be sold for the Benefit of the Captors—So sensible are the Horse of the good behaviour of the Infantry in this Affair that they have unanimously voted them half a share extraordinary, in reward of their Merit.
        
      